Citation Nr: 1109123	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-45 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel









INTRODUCTION

The Veteran had active military service from December 1974 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he attributes to his exposure to acoustic trauma in service while working around jet aircraft without adequate hearing protection.  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Similarly, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran maintains that he was exposed to acoustic trauma due to working around live jet engine noise and work on the flight line (see June 2007 written statement).  His Certificate of Release or Discharge from Active Duty indicates that he was a system organizational maintenance technician with special training in nuclear weapons loading and hydraulics and pneumatics.  As such, the Veteran's assertion that he was exposed to acoustic trauma in service is deemed credible by the Board.  See Barr; Jandreau, supra.

Unfortunately, the Veteran's service treatment records are unavailable, according to a June 2008 RO memorandum.  Under such circumstances, the United States Court of Appeals for Veterans Claims has held that VA has a heightened duty to assist the claimant in developing the claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Post-service medical records from Lockheed Martin, the Veteran's employer, dated from March 1980 to April 1992, include his report of noise exposure in service and his complaints of tinnitus.  Results of audiograms taken during this time were essentially normal.  A June 2009 private audiogram reflects the Veteran's mild loss of hearing acuity in each ear although it is unclear if regulatory threshold requirements for hearing disability were met.  See 38 C.F.R. § 3.385 (2010).  The private records include the Veteran's report of a 30 year history of tinnitus.

As such, the Board finds that the Veteran should be afforded an appropriate VA examination to determine the etiology of any bilateral hearing loss and tinnitus found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (to the effect that the evidence need only require that it "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination so as to determine the etiology of any bilateral hearing loss and tinnitus found to be present.  A complete history of the claimed disorders should be obtained from the Veteran, including any post-service occupational and recreational noise exposure.  All indicated studies and tests should be conducted and all clinical findings reported in detail.  The claims folder must be made available to the examiner for review.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to his active duty service, to include his in-service exposure to acoustic trauma during his work on the flight line.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


